IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00154-CV
 
Thomas H. (Bubba) Smith,
                                                                      Appellant
 v.
 
Matt Baker, Beverly McNeely, 
and Ron Gilmer,
                                                                      Appellees
 
 
 

From the 82nd District Court
Robertson County, Texas
Trial Court # 03-02-16638-CV
 

MEMORANDUM 
Opinion

 
The
Clerk of this Court notified the appellant that the appellant’s brief was
overdue in this cause and that the appeal would be dismissed for want of
prosecution if a response showing grounds for continuing the appeal was not
filed.  See Tex. R. App. P. 38.8(a)(1), 42.3(b).  In response, the
Co-Independent Executors of appellant’s estate have filed a suggestion of death
and have stated their “elect[ion] to discontinue this suit.”  Accordingly, the appeal is dismissed.


PER
CURIAM
 
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna
Appeal dismissed
Opinion delivered and filed March 23, 2005
[CV06]